Title: To George Washington from Alexander Hamilton, 3 November 1793
From: Hamilton, Alexander
To: Washington, George


          
            Sir,
            Fair Hill [Pa.] Novembr 3d 1793.
          
          Not having been in condition to attend you yesterday, and (though free from fever) yet
            not being well enough to go abroad immediately, I have concluded to submit to you by a
            line the result of my further reflections on the subject of my last letter.
          I believe it will be altogether safe for the ensuing session of Congress to be held at
            Philadelphia, and that the good of the public service requires it, if possible. Under
            the existing prospect, I do not think it would be adviseable for the President to give
            the business a different direction by any preliminary step. But as the apprehensions of
            distant members will probably be too much alive it is desirable they should if possible
            be brought into the vicinity of Philada some days before hand to
            examine and judge for themselves. It is likely they will then be satisfied that they can
            safely sit in the City. If otherwise, their sentiments concerning another place can be
            collected as a guide to the President.
          To effect this end I would advise that circular letters be written (say by the Atty
            General, the Secy of State not being here) to the respective members informally
            recommending to them as on the part of the President to repair to Germantown and it’s
            vicinity some days not more than a week prior to the day for the meeting of Congress,
            giving the reasons for this recommendation.
          I prefer this to any public act, because there is an inconvenience in giving any sort
            of formality to an unauthoritative proceeding.
          An objection to the proceeding is that the remote southern members
            cannot be reached in time but the answer to this is that they will probably come forward
            of course to some neighbouring State, New York Delaware or Maryland, & letters for
            them may be lodged in each. With true respect & attachment I have the honor to be
            sr
          
            Alexr Hamilton
          
        